Title: From Thomas Jefferson to John F. Mercer, 26 August 1803
From: Jefferson, Thomas
To: Mercer, John F.


          
            
              Dear Sir
            
            Monticello Aug. 24. 03.
          
          On the reciept of your letter of the 6th. inst: I forwarded that to mr Pinckney with the papers accompanying it to the Secretary of state who has, with my sanction, written to mr Pinckney to conform to your wish and forwarded your letter & papers to him. Accept my friendly salutations and assurances of my high consideration & respect.
          
            
              Th: Jefferson
            
          
        